EXHIBIT 23.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 203 tFort Lee tNJ 07024 P.O. Box 436402t San Ysidrot CA 92143-9402 619-623-7799 tFax 619-564-3408tstan2u@gmail.com The firm of Stan J.H. Lee,Certified Public Accountant,consents to the inclusion of our report ofJune 13, 2011on the audited financial statements ofRJD GreenInc.as ofMay 31, 2011and for the 9-monthsperiod then ended,in S-1/A Amendment No 9 that are necessary now or in the near future with the U.S. Securities and Exchange Commission. The firm also consents to being deemed as expert in connection with this filing. Very truly yours, /s/ Stan J.H. Lee, CPA Stan J.H. Lee, CPA August19, 2011 Fort Lee, NJ 07024 Registered with the Public Company Accounting Oversight Board Member of New Jersey State Society of CPAs
